Appeal from an order of the Family Court, Albany County, entered June 2, 1971, temporarily denying visitation rights to the petitioner. Petitioner contends that it was a deprivation of her fundamental rights for the trial court to have a confidential interview with two of her children without her consent. The Court of Appeals in Matter of Lincoln v. Lincoln (24 N Y 2d 270) determined that since the primary concern of the court is and must be the welfare and interests of the children, the rights of their parents must, in the ease of conflict, yield to that superior demand. It therefore held that such an interview in private is permissible. Order affirmed, without costs. Reynolds, J. P., Aulisi, Staley, Jr., Greenblott and ‘Sweeney, JJ., concur.